                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

JAMES MCALPHIN, ADC #88328                                                          PLAINTIFF

v.                               Case No. 5:19-cv-00189-KGB

ESTELLA BLAND, Advanced Nurse Practitioner, and
CORRECT CARE SOLUTIONS                                                          DEFENDANTS

                                            ORDER

       Before the Court is the Recommended Disposition submitted by United States Magistrate

Judge Beth Deere (Dkt. No. 9). Mr. McAlphin has filed timely objections to Judge Deere’s

Recommended Disposition (Dkt. No. 10). Mr. McAlphin has also filed an amended complaint,

which the Court construes as an additional objection to the Recommended Disposition (Dkt. No.

11). After careful consideration of the Recommended Disposition, Mr. McAlphin’s objections,

and a de novo review of the record, the Court finds no reason to alter or reject Judge Deere’s

recommendations.

       The Court writes separately to address some of Mr. McAlphin’s objections. Because Mr.

McAlphin has “three strikes” under 28 U.S.C. § 1915(g), he is barred from proceeding in forma

pauperis unless he meets the exception for imminent danger of serious physical injury. See 28

U.S.C. § 1915(g). In her Recommended Disposition, Judge Deere found that Mr. McAlphin “did

not plead facts indicating imminent danger of physical injury.” (Dkt. No. 9, at 2). In response,

Mr. McAlphin “objects to CCS not being acknowledged as a defendant, as issues concerns a [sic]

ongoing deliberate indifference to medical needs that created a [sic] overall policy of neglect by

contracted provider Correct Care Solutions.” (Dkt No. 10, at 2). Mr. McAlphin further maintains

that, “[l]ooking at lawsuit as a whole, this neglect places any prisoners with a serious medical
problem in immainient [sic] danger of serious physical harm. (Note, one of the plaintiffs is dead

because of this neglect[.])” (Id.).

       Mr. McAlphin’s bare recital that he is in imminent danger of serious physical harm is

insufficient to overcome the three-strikes bar. Liberally construing the pleadings, the Court finds

that Mr. McAlphin has not sufficiently alleged that he was faced with imminent danger of serious

physical injury at the time his complaint was filed. See Ashley v. Dilworth, 147 F.3d 715, 717 (8th

Cir. 1998). In making this determination, the Court has considered the allegations in both the

complaint and amended complaint.

       Accordingly, the Court adopts the Recommended Disposition in its entirety as this Court’s

findings of fact and conclusions of law (Dk. No. 9). The Court denies Mr. McAlphin’s second

motion for reconsideration (Dkt. No. 7). The Court dismisses without prejudice Mr. McAlphin’s

claims. The Court denies as moot Mr. McAlphin’s motion to stay and motion for status update

(Dkt. Nos. 8, 13). Finally, the Court grants Mr. McAlphin’s motion for copies (Dkt. No. 12). The

Clerk is directed to mail to Mr. McAlphin a copy of the docket sheet for this case.

       It is so ordered this the 22nd day of January, 2020.


                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge




                                                2
